Citation Nr: 0407644	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left wrist, claimed as a residual of a shell fragment wound.  

2.  Entitlement to a higher initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to April 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an April 2002 decision by the RO in 
Montgomery, Alabama which, in pertinent part, granted service 
connection and a 10 percent rating for PTSD, and denied 
service connection for arthritis of the left wrist and left 
forearm, claimed as secondary to a gunshot wound.  This case 
also comes to the Board on appeal from a July 2002 rating 
decision which denied an increase in a 20 percent rating for 
service-connected residuals of a shrapnel wound of the right 
lung field with retained foreign body.  A Board hearing was 
requested and scheduled, but the veteran failed to report for 
such hearing.

The Board notes that in his May 2003 substantive appeal, the 
veteran stated that he was only appealing the issues of 
entitlement to a higher rating for PTSD, and entitlement to 
service connection for arthritis of the left hand.  
Accordingly, the issues of service connection for arthritis 
of the left forearm and an increased rating for residuals of 
a shrapnel wound of the right lung field with retained 
foreign body are not before the Board for appellate 
consideration at this time.  Hence, the issues currently in 
appellate status are as listed on the first page of this 
decision.

In a July 2002 statement, the veteran submitted a claim for 
service connection for residuals of cold injuries to his 
lower extremities.  This issue has not yet been adjudicated 
by the RO and is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's PTSD results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
various symptoms.

CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the VCAA into law.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United States Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this case the veteran was notified of the requirements 
necessary to establish his claim, including the rating 
criteria in the statement of the case.  In a letter dated in 
June 2001, the veteran was notified of the information and 
evidence not of record that is necessary to substantiate his 
claim and that the VA would request any evidence for which 
the veteran completed a release of information form.  In June 
2002 the RO granted service connection for PTSD and assigned 
a 10 percent rating.  In his notice of disagreement the 
veteran requested a 30 percent rating for his PTSD

VA General Counsel has stated that under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  

In light of the grant of a 30 percent rating, which is the 
benefit sought by the veteran, the Board finds that the VA 
has satisfied the requirements under the VCAA.

Factual Background

The veteran served on active duty from November 1947 to April 
1954, including service in Korea.  He was awarded the Combat 
Infantry Badge, a Bronze Star medal, a Silver Star medal, and 
a Purple Heart medal.

By a statement dated in May 2001, the veteran said that he 
had flashbacks, nightmares, depression and dreams regarding 
his combat experiences in the Korean War.  By a statement 
dated in July 2001, he said he had never been treated for 
PTSD, as he had refused to discuss it with his doctors.

Post-service medical records are negative for treatment of 
PTSD.  A September 2001 VA outpatient treatment record shows 
that the veteran denied depression.

At a July 2001 VA examination, the veteran reported that he 
was semi-retired, and occasionally ran a dump truck.

At an August 2001 VA psychiatric examination, the veteran 
reported that he was single, and lived alone.  He last worked 
a couple of years ago, and drove a truck at that time.  He 
denied current psychiatric treatment.  He said he had 
thoughts, at times, about the injuries he received during 
service.  He reported difficulty sleeping at times, and 
periodically had bad dreams.  He said his sleep was also 
interrupted by restless leg syndrome and sleep apnea.  He 
reported some feelings of detachment.  He did not like to 
talk about his military experiences, not even to his 
children.  He had an exaggerated startle response to other 
people suddenly coming up behind him.  He said he would have 
liked to go back and visit Korea, because a lot of friends 
died there.  He reported that he tried to block out intrusive 
thoughts of harming himself sometimes.  He said he drank 
alcohol heavily until fifteen years ago, when he stopped 
drinking.  He stated that he usually got along with other 
people but was sometimes easily frustrated.  He said he could 
watch war movies without any difficulty.  On examination, he 
was alert and oriented times four with good eye contact.  
Speech was of regular rate and rhythm, thought processes were 
coherent, and there was no suicidal or homicidal ideation.  
His higher cognitive function was intact.  There was no overt 
psychosis.  Insight and judgment were adequate.  The 
diagnosis was PTSD, and the global assessment of functioning 
(GAF) was 65.

In an April 2002 rating decision, the RO established service 
connection for PTSD, rated 10 percent disabling.  The instant 
appeal ensued.

By a statement dated in July 2002, the veteran asserted that 
a 30 percent rating should be assigned for PTSD.  By a 
statement dated in May 2003, he related that he was not 
sleeping well at night and not functioning well during the 
day.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

A rating of 10 percent is assigned for PTSD when it results 
in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted when PTSD 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned where PTSD results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

The veteran's statements regarding the symptoms of his 
service-connected PTSD are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, such 
evidence must be reviewed in conjunction with the objective 
evidence of record and the pertinent rating criteria.

In this regard, the PTSD symptoms reported by the veteran 
include nightmares, flashbacks, difficulty getting to sleep, 
exaggerated startle response, depression, frustration, 
difficulty functioning during the day, and a disinclination 
to discuss his military experiences with other individuals.  
The Board finds the description of his symptoms credible.  
Based on this evidence the Board finds that the degree of 
impairment resulting from the PTSD more nearly approximates 
the criteria for the next higher rating.  Accordingly a 30 
percent rating is warranted.  38 C.F.R. § 4.7.

However, the current evidence does not support a rating in 
excess of 30 percent.  The recent VA examination showed no 
impairment in orientation or speech.  Also, insight and 
judgment were adequate.  The examiner gave him a GAF score of 
65, which is indicative of mild symptoms, which cause some 
difficulty in occupational and social functioning.  
Accordingly, the criteria for a rating in excess of 30 
percent is not warranted.  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's PTSD, the evidence shows no distinct periods of 
time, since service connection became effective, during which 
PTSD has varied to such an extent that a rating other than 30 
percent would be warranted. Thus staged ratings are not in 
order.


ORDER

Entitlement to an increased rating of 30 percent, for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The issues of service connection for arthritis of the left 
wrist and an increased rating for service-connected residuals 
of a shrapnel wound of the right lung field with retained 
foreign body are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio, 
supra. The Board finds that the veteran has not received 
adequate VCAA notice with respect to the remaining issue on 
appeal.  The RO should ensure that all VCAA obligations have 
been met.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra.

Service medical records reflect that the veteran received 
shell fragment wounds to the left forearm and the dorsum of 
the left hand.  Service medical records do not reflect a 
shell fragment wound of the left wrist.  On VA examination in 
July 2001, an X-ray study was not performed, and it does not 
appear that the examiner reviewed the veteran's service 
medical records.  Accordingly, the Board finds that another 
VA examination, with X-ray studies, is necessary to determine 
whether the veteran currently has arthritis of the left wrist 
secondary to shell fragment wounds.  38 U.S.C.A. § 5103A(d) 
(West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied with respect to each of 
the issues on appeal in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
treatment for the left wrist disability 
which have not been previously submitted.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity, nature, and 
etiology of any current disability of the 
left wrist, including arthritis.  The 
claims must be made available to the 
examiner for review prior to the 
examination.  In addition to x-rays, any 
other testing deemed necessary should be 
performed.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current disability of the left wrist, 
including arthritis if diagnosed, was 
caused or is aggravated by the service 
connected shell fragment wounds to the 
left forearm and/or dorsum of the left 
hand.  A complete rational for any 
opinion expressed should be included in 
the report

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim. If the benefit sought is 
not granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



